DAVIDSON, Judge.
The relator in this case was indicted by the grand jury of Fayette County for the murder of F. S. Homuth. Application for bail was made. Upon the hearing thereof and the evidence adduced on the trial the learned trial judge refused bail and remanded the applicant to custody. From said judgment refusing him bail the applicant prosecutes his appeal to this court.
After a careful investigation of the facts as presented to us in the record, we are of the opinion that the applicant is entitled to bail.
It would be manifestly improper for us to discuss the facts or give our reasons for the conclusions reached, in view of a trial to be had upon the indictment before a jury and on the merits of the case.
The judgment refusing the relator bail is reversed and bail is granted him in the sum of $8000, upon giving which in the manner and form prescribed by law he will be released from custody; and it is ordered accordingly.

Reversed and bail granted.

Judges all present and concurring.